Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

COREY A. LATIMER, SR.,
Plaintiff,

-against-

21-CV-1275 (VB)

THE STATE OF NEW YORK GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE ORDER OF SERVICE
SUPERINTENDENT; SGT. ROSSI; SGT.
MUZELLY; and ACTING COMMISSIONER
ANTHONY ANNUCCI,

 

Defendants.

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants violated his federal constitutional rights.
By order dated March 22, 2021, the Court granted Plaintiff’s request to proceed without
prepayment of fees, that is, in forma pauperis (“IFP”).' For the reasons set forth below, the Court
dismisses Plaintiff’s claims against the “State of New York Green Haven Correctional Facility”
and New York State Department of Corrections and Community Supervision (““DOCCS”) Acting
Commissioner Anthony Annucci, and directs service on the remaining defendants.

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 2 of 6

subject matter jurisdiction. See Fed, R. Civ. P. 12(h)(3). While the law mandates dismissal on any
of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation
marks and citations omitted) (emphasis in original).

DISCUSSION

A. Claims against “The State of New York Green Haven Correctional Facility”

The Court must dismiss Plaintiff’s claims against the State of New York. “[A]s a general
rule, state governments may not be sued in federal court unless they have waived their Eleventh
Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment
immunity ....” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized
by the Eleventh Amendment extends beyond the states themselves to state agents and state
instrumentalities that are, effectively, arms of a state.” Jd. New York has not waived its Eleventh
Amendment immunity to suit in federal court, and Congress did not abrogate the states’
immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557
F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the State of New York are therefore
barred by the Eleventh Amendment and are dismissed.

To the extent Plaintiff is asserting claims against Green Haven, the Court must also
dismiss those claims. Section 1983 provides that an action may be maintained against a “person”
who has deprived another of rights under the “Constitution and Laws.” 42 U.S.C. § 1983. Green
Haven Correctional Facility is not a “person” within the meaning of § 1983. See Will v. Mich.
Dep t of State Police, 491 U.S. 58 (1989) (state is not a “person” for the purpose of § 1983
claims); Zuckerman v. Appellate Div. Second Dep't Supreme Court, 421 F.2d 625, 626 (2d Cir.

1970) (court not a “person” within the meaning of 42 U.S.C. § 1983); Whitley v. Westchester

2
Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 3 of 6

Cnty, Corr. Fac. Admin., No. 97-CV-420 (SS), 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997)
(correctional facility or jail not a “person” within the meaning of § 1983). Therefore, the Court
dismisses any claims under § 1983 that Plaintiff may be asserting against Green Haven
Correctional Facility. See 28 U.S.C. § 1915(e)(2)(B) Gi).

B. Claims against Acting Commissioner Annucci

The Court must also dismiss Plaintiff’s § 1983 claims against DOCCS Acting
Commissioner Anthony Annucci. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege
facts showing the defendant’s direct and personal involvement in the alleged constitutional
deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (It
is well settled in this Circuit that personal involvement of defendants in the alleged constitutional
deprivations is a prerequisite to an award of damages under § 1983.”) (internal quotation marks
omitted), A defendant may not be held liable under § 1983 solely because that defendant employs
or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009) (“Government officials may not be held liable for the unconstitutional conduct of their
subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable
under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional
violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 619-20 (2d Cir.
2020).

Plaintiff does not allege any facts showing how Defendant Annucci was personally
involved in the events underlying his claims. The Court therefore dismisses Plaintiff’s claims

against Annucci for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B) (ii).
Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 4 of 6

C. Service on remaining defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 |
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process . , . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summonses and complaint be served within 90 days
of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summonses and complaint until the Court reviewed the complaint and ordered that summonses
be issued. The Court therefore extends the time to serve until 90 days after the date the
summonses are issued. If the complaint is not served within that time, Plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.
Pataki, 378 F. App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Superintendent of Green Haven
Correctional Facility, Sgt. Rossi, and Sgt. Muzelly through the U.S. Marshals Service, the Clerk
of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form
(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue
summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.
Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 5 of 6

Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Superintendent of Green Haven Correctional Facility, Sgt. Rossi, and Sgt. Muzelly
and deliver to the U.S. Marshals Service all documents necessary to effect service on these
defendants.

The Court dismisses Plaintiff's claims under § 1983 against the “State of New York
Green Haven Correctional Facility” and DOCCS Acting Commissioner Annucci. See 28 U.S.C.
§ 1915(e)(2)(B)Gii).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: March 23, 2021

White Plains, New York \) iu

VINCENT L. BRICCETTI
United States District Judge

 
Case 7:21-cv-01275-VB Document 10 Filed 03/23/21 Page 6 of 6

DEFENDANTS AND SERVICE ADDRESSES

Superintendent

Green Haven Correctional Facility
594 Route 216

Stormville, NY 12582

Sgt. Rossi

Green Haven Correctional Facility
594 Route 216

Stormville, NY 12582

Sgt. Muzelly

Green Haven Correctional Facility
594 Route 216

Stormville, NY 12582
